DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano (US 2011/0049997)
Re Claim 1 and 7; Urano discloses a wireless power transfer system and method having therein a dual resonance coil device, characterized in that: 
the dual resonance coil device comprises a first resonance coil (L2) and a second resonance coil (L3) having a resonance frequency (Fr) the same as that of the first resonance coil such that adjusting distance between the first resonance coil (L2) and the second resonance coil (L3) to correlate adjustment to electromagnetic parameters of the first resonance coil and the second resonance coil is able to fulfill wireless power transfer with a fixed frequency (13.56MHz) at a single-mode point.(Fig. 1, 6, par 0092-0093)

Re Claim 2 and 8; Urano discloses wherein the dual resonance coil device further comprises an exciting coil and a receiving coil with the first resonance coil and the second resonance coil sandwiched there between, and the first resonance coil is closely adjacent to the 

Re Claim 3; Urano discloses wherein the system further comprises a signal source (202) and a load (R) which are electrically connected to the dual resonance coil device, the signal source (202) is electrically connected to the exciting coil (L1), and the load (R) is electrically connected to the receiving coil (L4) (Fig. 1).

Re Claim 4, 5 and 9; Urano discloses wherein the first resonance coil (L2) and the second resonance coil (L3) are wound by multiple turns and lumped parameter elements (capacitor) are loaded to regulate the resonance frequency. (Fig. 1) wherein the first resonance coil and the second resonance coil respectively have a working frequency of 1kHz-100MHz.(Par 0069, 15.56MHz)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Urano

Re Claims 6 and 10; Urano discloses wherein the first resonance coil and the second resonance coil have a size (Fig. 1).
Urano does not disclose smaller than 1/1000 of a working wavelength.
However It would have been an obvious matter of design choice to size smaller than 1/1000 of a working wavelength, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and also to maximize power transfer between the transmitter and the receiver.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
05/19/2021            Primary Examiner, Art Unit 2836